Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  5 recites the limitation "the fifth cutting edge portion",  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 6, 8, 9, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smilovici wt al. (USP 8,708,616) in view of Jaeger et al. (US Pub. No. 2013/0129432).



Regarding claim 1, Smilovici  discloses a reversible cutting insert for milling,
comprising:opposing and identical top and bottom surfaces interconnected by  a
continuous peripheral side surface,  median  plane being located between the top
and bottom surfaces and intersecting the peripheral side surface (figures 1, 2a and 3), and an insert axis (A1) extending perpendicular to the median plane about which the cutting insert is indexable, each top and bottom surface being limited by a circumferential cutting edge intersecting the side surface, the circumferential cutting edge in a top view having the shape of a truncated equilateral
 triangle, each circumferential cutting edge including three analogous sets of cutting edges exhibiting a three-fold rotationalsymmetry about the insert axis (figure 2a); each set of cutting edges including a first cutting edge portion (44), a second cutting
 edge portion (46) and a third cutting edge portion (48), the second cutting edge portion being convex in a top view (figure 2a) and connecting the first cutting edge
 portion and the third cutting edge portion, the first and  third  cutting edge portions
 each being straight in a top view, the first cutting edge portion (44) being longer than the third cutting edge portion (48) (figure 3), the first cutting edge portion 
 and the third cutting edge portion forming a right angle in a top view, 
the first cutting edge portion sloping towards the median plane away from the second
 cutting edge portion (figure 3), the top surface having a first flat surface (30), the first 
flat surface being spaced apart from the circumferential cutting edge (figure 2a), the first flat surface being located in a first support plane parallel to the median 

 portion (figure 1), the first side surface portion being located between and connecting the second side surface portion and the third side surface portion, the second side surface portion being adjacent to and extending away from the first cutting edge portion intersecting the top surface, and the third side surface portion being adjacent to and extending away from a first cutting edge portion intersecting the bottom surface (figures 1-3) and wherein the first cutting edge portion intersects the first support plane (best seen in figure 3 how first support surface 30 in between the eight of the first cutting edge 44 and median M).
Smilovici does not disclose wherein in a top view a first straight line from the 
insert axis to the second cutting edge adjacent to the top surface and a second 
straight line from the insert axis to a second cutting edge formed adjacent to the bottom surface form an angle greater than zero. Jaeger discloses an insert with the top and bottom surfaces being twisted (i.e. in a top view a first straight line from the 
insert axis to the second cutting edge adjacent to the top surface and a second 
straight line from the insert axis to a second cutting edge formed adjacent to the bottom surface form an angle greater than zero (figure 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 2, Smilovici  discloses  wherein the third cutting edge portion (48) slopes towards the median plane away from the second cutting edge portion (46), and wherein the third cutting edge portion forms an angle in relation to the medianplane which is 26-32° (figure 3).
Regarding claim 3, Smilovici discloses the first cutting edge portion (44) is divided into a first sub-portion locatedbetween the first support plane and the median plane, and a second sub-portion locatedon the  opposite side of the first support plane, wherein the length of said first sub-portion isshorter than the length of said second sub-portion (figure 3).
Regarding claim 6, see figures 5 and 6.
Regarding claim 8, Smilovici discloses wherein the top surface includes a first rake surface (50) adjacent to thefirst cutting edge portion (44), a second rake surface (not labelled but shown in figure 2b) adjacent to the second cutting edge portion (46)  and a third rake surface adjacent to the third cutting edge
portion (48), wherein thefirst, second and third rake surfaces are sloping towards the first support plane (figure 6) away from a respective adjacent cutting edge
 portions wherein the first, secondand third rake surfaces are limited by an inner border line spaced apart from the respective adjacent cutting edge portion

Regarding claims 9 and 13, Examiner takes Official Notice that it is old and well known in the machining art to choose any desired slope for the rake face at different parts of the insert and also to include a chip-breaker feature depending on the type of cutting operation, cutting conditions such as type of material, cutting speed and also depending on the size of the insert. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose any desired slope for the rake face at different parts of the insert and also to include a chip-breaker feature depending on the type of cutting operation, cutting conditions such as type of material, cutting speed and also depending on the size of the insert.
Regarding claim 12, see figures 1, 2, 7 and 8.
Regarding claim 15, see figures 7-10.

Allowable Subject Matter
Claims 4, 5, 7, 10, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        8/21/21